I!!'




       AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                            (For Revocation of Probation or Supervised Release)
                                                                            (For Offenses Committed On or After November I , 1987)
                                      V.
                  BERNARDO RAMIREZ-PEREZ (1)
                                                                               Case Number: 3:16-CR-01510-JAH

                                                                            Nathan Feneis
                                                                            Defendant' s Attorney
       REGISTRATION NO.               45628-198
       •·
       THE DEFENDANT:
       IZI admitted guilt to violation of allegation(s) No.        1

       D    was found guilty in violation of allegation(s) No.
                                                                 ------------ after denial of guilty.
       Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

       Allegation Number                 Nature of Violation


                                         nv 1, Committed a federal, state or local offense




            Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
               IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
       material change in the defendant's economic circumstances.

                                                                            June 28, 2021



                                                                             ON. JOHN A. HOUSTON
...

      AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:                 BERNARDO RAMIREZ-PEREZ (1)                                              Judgment - Page 2 of 2
      CASE NUMBER:               3: 16-CR-0 1510-JAH

                                                         IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         3 months consecutive to Sentence imposed in case 21CR0365-JAH




       •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       •     The court makes the following recommendations to the Bureau of Prisons:




       •     The defendant is remanded to the custody of the United States Marshal.

       •     The defendant shall surrender to the United States Marshal for this district:
             •     at                             A.M.              on
             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      •      Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

             Defendant delivered on                                            to

      at
           - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                       3:16-CR-01510-JAH
